Case: 13-10283       Document: 00512418986         Page: 1     Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2013
                                     No. 13-10283
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAVIER ROBLES PANTOJA,

                                                  Plaintiff-Appellant

v.

FORT WORTH TEXAS POLICE DEPARTMENT; FORT WORTH TEXAS
POLICE DEPARTMENT EVIDENCE ROOM SUPERVISOR; FORT WORTH
TEXAS POLICE DEPARTMENT SHERIFF,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-159


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       In 2013, Plaintiff-Appellant Javier Robles Pantoja (Robles), currently
federal prisoner # 41488-080, filed a 42 U.S.C. § 1983 action asserting that the
defendants had seized personal property from him at the time of his arrest but
failed to return the items when the charges against him were dismissed in 1989.
The district court dismissed the complaint as frivolous and for failure to state a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10283     Document: 00512418986      Page: 2   Date Filed: 10/24/2013

                                   No. 13-10283

claim, pursuant to 28 U.S.C. § 1915A(b)(1). Robles now challenges the validity
of that ruling. We review the dismissal de novo. See Bazrowx v. Scott, 136 F.3d
1053, 1054 (5th Cir. 1998).
      Before this court, Robles argues that the district court erred in concluding
that his claims were barred by the applicable limitations period. He maintains
that the time should not have begun to run until 2012, when he learned that he
would not receive his property. The statute of limitations for a § 1983 claim is
the same as for a personal injury action in the applicable state. Owens v. Okure,
488 U.S. 235, 249-50 (1989). The limitations period begins to run when the
plaintiff knows, or has reason to know, of the injury or damages that form the
basis of the action. Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th Cir.
1985). Robles has not shown that the district court erred in applying the two-
year limitations period and dismissing Robles’s complaint as frivolous or for
failure to state a claim. See id.; Bazrowx, 136 F.3d at 1054.
      Robles’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous and the district court’s dismissal
of the underlying complaint as frivolous and for failure to state a claim each
count as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387-88 (5th Cir. 1996).        We caution Robles that once he
accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                        2